PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/639,649
Filing Date: 17 Feb 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 25, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on February 22, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 11 under 112(b) is withdrawn by the Examiner.

MAINTAINED REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2014/0114190, hereinafter Chiang ‘190).
In re claim 1, Chiang ‘190 teaches an ultrasonic diagnostic imaging system for extracting a desired view of anatomy from volume image data which includes the anatomy comprising (fig. 21): an ultrasound probe adapted to acquire volume image data which includes image data of a desired anatomy (fig. 21, 0148-0151, 0178); a display adapted to display an ultrasound image from the acquired image data showing at least a portion of the desired anatomy on a touchscreen display (fig. 21) ; an image extraction processor, responsive to the volume image data and a touch of the desired anatomy on the touchscreen display (0005-0009, 0069, 0148-0151, 0178), the touch corresponding to a touch location (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s), and adapted to locate from the volume image data an image plane consisting of the desired anatomy indicated by the touch of a user (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s, 0148-0151, 0178), based on examining image planes from the volume image data which intersect the location of the user's touch, and extract said identified image plane of the desired anatomy from the volume image data; wherein the display is further adapted to display the extracted image plane of the desired anatomy (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s, 0148-0151, 0178). 
In re claim 11, Chiang ‘190 teaches wherein the extracted image further comprises a standard view of the desired anatomy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang ‘190 in view of Carneiro et al. (US 2009/0093717, hereinafter Carneiro ‘717).
In re claim 2, Chiang ‘190 teaches further comprising a B mode processor (0094, 0104), but fail to teach wherein the image extraction processor further comprises a fetal model. 
Carneiro ‘717 teaches further comprising a B mode processor (0019, 0022, 0024), wherein the image extraction processor further comprises a fetal model (0029, 0030, 0050). 
In re claim 3, Carneiro ‘717 teaches further comprising a B mode processor, wherein the image extraction processor further comprises a neural network model (0029, 0054). 
In re claim 4, Carneiro ‘717 teaches wherein the neural network model is adapted to be trained with images of the desired anatomy (0007, 0017, 0030-0032, 0034, 0036, 0054, 0056, 0058, 0060-0062, etc.). 
In re claim 5, Carneiro ‘717 teaches wherein the neural network model is further adapted to recognize the desired anatomy in B mode image data of the volume image data (0061). 
In re claim 6, Carneiro ‘717 teaches wherein the neural network model is further adapted to recognize a plane of image data containing the desired anatomy in B mode volume image data (0004, 0017, 0022, 0024, 0042, 0045, 0061, 0062, etc.). 
In re claim 8, Carneiro ‘717 teaches wherein the system is further responsive to the extraction of an image of desired anatomy by the neural network model and adapted to produce a measurement of the desired anatomy (0027, 0044, 0048, 0051, 0053-0056, 0102). 
In re claim 9, Carneiro ‘717 teaches wherein the desired anatomy is a fetal bone; wherein the image of the desired anatomy is an image of the fetal bone (0030, 0062, 0063, 0066, note that skull is a bone); and wherein the display is further adapted to display a measurement of the fetal bone (0008-0010, 0045, 0050, 0053, 0110). 
In re claim 10, Carneiro ‘717 teaches wherein the system is further adapted to use the measurement of the fetal bone in a fetal age estimation (0003, 0016, 0062, 0103). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chiang ‘190 to include the features of Carneiro ‘717 in order to incorporate machine learning in classification of object of interest and measurements and diagnostics for operators. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang ‘190 and Carneiro ‘717 in view of Detmer (US 6,443,896, hereinafter Detmer ‘896).
In re claim 7, Chiang ‘190 and Carneiro ‘717 fail to teach further comprising a multiplanar reformatter, which utilizes the volume image data and the recognition of a plane of image data containing the desired anatomy by the neural network model, which is adapted to produce an image plane of image data containing the desired anatomy from the volume image data. 
Carneiro ‘717 teaches a plane of image data containing the desired anatomy by the neural network model, which is adapted to produce an image plane of image data containing the desired anatomy from the volume image data (0017, 0018, 0022, 0042, 0045, 0061, 0062, 0104, 0106), but fail to teach a multiplanar reformatter, responsive to the volume image data and the recognition of a plane of image data.
Applicant admitted (Spec. 0023) that Applicant is using Detmer ‘896 which teaches a multiplanar reformatter, which utilizes the volume image data and the recognition of a plane of image data (title, abstract, col. 3, line 45-col.5, line 24, etc. and admitted by Applicant).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chiang ‘190 to include the features of Carneiro ‘717 in order to incorporate machine learning in classification of object of interest and measurements and diagnostics for operators, and to include the features of Detmer ‘896 in order to create planar images of high image quality and a broad field of view. 


(2) Response to Argument

Appellant's arguments filed on March 29, 2022, have been fully considered but they are not persuasive. 

Responses to Argument on page 5 with respect to the Objection of the Specification
This is an objection. This objection is not determinative of the rejection of any claims. Hence, the objection is not appealable to the Board. A petition for the objection might be available. See MPEP 1201; also See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). Some matters which have been determined to be petitionable and not appealable include: a requirement for restriction or election of species, finality, non-entry of amendments, and holdings of abandonment. As 37 CFR 1.181(f) states that any petition not filed within 2 months from the action complained of may be dismissed as untimely and since 37 CFR 1.144 states that petitions from restriction requirements must be filed no later than appeal, petitionable matters will rarely be present in a case by the time it is before the Board for a decision. In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990).


Responses to Argument B
In response to Appellant’s argument on pages 8-9 that “[n]one of the touch controls of Chiang are used for extracting a touch-identified image plane of desired anatomy from volume image data, as recited in Claim 1,” the Examiner disagrees. 
Appellant further argues that “[c]laim 1 calls for an ultrasound probe adapted to acquire volume image data. Volume image data, and a probe for acquiring such, is nowhere found in Chiang.” See Arg. Page 10, para 1. 
The Examiner disagrees. 
First, claim 1 claims: “an ultrasound probe adapted to acquire volume image data which includes image data of a desired anatomy.” 
What is “volume image data”? Claim construction must be done using the Broadest Reason Interpretation (BRI) in light of the specification. See MPEP 2111.01. 
In the claim, volume image data “includes image data of a desired anatomy.” Appellant has not positively recited that this image data is 2D or 3D. The plain meaning of an image includes a 2D image. 
Furthermore, Appellant has repeatedly used 3D volume image datasets throughout the Specification for 3D volume image or image dataset. Specifically, 3D is used throughout the Specification, e.g., at 0003, 0004, 0007, 0028. Although Appellant seems to interchange 3D and volumetric, volumetric image data is not called “volume image data.” Appellant is inconsistent in defining the exact scope of “volume image data.” Hence, it is possible that 3D image data is volume image data. 
Appellant, however, describes that “a volume image can be captured quickly … by viewing difference slice planes of the volume ... ‘trim’ away obscuring tissue in a volume image and search carefully to find the images of the tiny … ” See Spec. 0003. Here, a volume image is merely the volume object that is being captured in 2D images. And that “images” resulting from the captured object. Thus, a different view of the slice plane can read on a volume image or image data. Hence, 2D images of different views such that the views that are together includes 3 dimensions is volume image data. 
Hence, the broadest reasonable interpretation of a volume image data is some type of volume, or 3D object is being scanned and 2D images of different views are obtained. And all of these 2D images together can be called volume image data. 
Furthermore, Appellant defines the probe as follows: “[t]he transducer may be a one-dimensional array capable of scanning image planes which is oscillated back and forth to sweep the image plane through a volumetric region and thereby scan the region for three-dimensional imaging, such as that described in U.S. Pat. No. 7,497,830 (Li et al.). A two-dimensional transducer array 112 is coupled to a microbeamformer 114 in the probe which controls transmission and reception of signals by the array elements.” See Spec. 0018. This is evidence that a 1D array or a 2D array is capable of scanning an image plane through a volumetric region, such scanning thereby “scan[ning] the region for 3D imaging.” 
Chiang, at first, at least teaches image data of desired volume anatomy. See 0148, cited in the Final Act.: “Amplitude depends on the amount of moving blood within the volume sampled by the ultrasound beam.” Chiang also teaches “Pulsed wave doppler scans produce a series of pulses used to analyse the motion of blood flow in a small region along a desired ultrasound cursor called the sample volume or sample gate 2012. The tablet display 2900, may depict a 2-dimensional image 2902, wherein the sample volume/sample gate 2012 is overlaid.” See 0149, similarly cited in the Final Act.. Chiang’s probe not only is acquiring a desired volume anatomy, but also is actually sampling a volume. 
Furthermore, Chiang also teaches that “[t]he bi-plane system requires a total of 256 transmit beams for which 128 transmit beams are used for forming a XZ-plane image and the other 128 transmit beams are used for forming a YZ-plane image… the probe requires 64 transmit beams to form two orthogonal-plane images.” XZ-plane and YZ-plane are three dimensional planes. See 0176. 
Chiang further explains that “[t]he biplane-probe provides for EF measurement, as visualization of two orthogonal planes ensure on-axis views are obtained. Auto-border detection algorithm, provides quantitative Echo results to select implant responders and guide the AV delay parameter setting. As depicted in FIG. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes and the images 4402, 4404 are displayed on a split screen.” See 0178. Hence, two orthogonal planes of XZ and YZ constitute three dimensions because image data are in x, y, and z, the three dimensions. This is volume image data under BRI, 2D images of different views in 3 dimensions. 
Even the volume of scanned areas is calculated by Chiang. See 0178. 
Hence, Chiang teaches an ultrasound probe adapted to acquire volume image data which includes image data of a desired anatomy. 

In response to Appellant’s argument on page 10 that “An image extraction processor as described in Claim 1, including the locating of an image plane of desired anatomy from volume image data proceeding from a user touch location, or the examining of image planes from volume image data to identify an image plane of desired anatomy, or the extraction of an identified image plane of desired anatomy, are all absent from Chiang,” the Examiner disagrees. 
First, Appellant only claims “a display adapted to display an ultrasound image from the acquired image data showing at least a portion of the desired anatomy on a touchscreen display.” See Claim 1. Emphasis added. 
The display as claimed by Appellant only needs to display an ultrasound image. Appellant has not specified this ultrasound image as 2D or 3D. Thus, displaying a 2D image is sufficient to read on the claim. Chiang teaches at least visualization of two orthogonal planes. See 0178. Still, the two orthogonal planes of Chiang actually make the display to display a 3D image data because again, two orthogonal planes of XZ and YZ are three dimensions because image data are in x, y, and z, the three dimensions.
Hence, Chiang reads on the “display” limitation. 
 
Then, Appellant claims “an image extraction processor,” which is doing the claimed processing but the processor or the method does not recite that the volume image data is to be displayed on the display. Volume image data is merely being used by the processor to generate an “ultrasound image.” In other words, the claims do not require that the display actually display a volumetric (3D) image. Appellant’s display as claimed is displaying “images” that can be in either 2D or 3D. Hence, Chiang teaches at least visualization of two orthogonal planes, two 2D images. See 0178. And then, even if Appellant claims that the display is displaying a 3D volume image, under BRI shown above, the two orthogonal planes of Chiang actually make the display to display a 3D image data because again, two orthogonal planes of XZ and YZ are three dimensions because image data are in x, y, and z, the three dimensions. See fig. 44A-44B, 0178. Hence, fig. 44A-44B is responsive to the volume image data. 

With respect to “a touch of the desired anatomy on the touchscreen display, the touch corresponding to a touch location,” Chiang teaches that “[m]easurements and/or tracings of the heart 602 can be performed directly on the original ultrasound image displayed on the touch screen display 104 (see FIGS. 6A-6E), or on a magnified version of the ultrasound image. For example, using his or her fingers (see, e.g., fingers 610, 612; FIGS. 6B-6E), the user can perform a manual tracing of an endocardial border 604 (see FIG. 6B) of a left ventricle 606 (see FIGS. 6B-6E) of the heart 602 by employing one or more multi-finger gestures on the surface 105 of the touch screen display 104. In one embodiment, using his or her fingers (see, e.g., the fingers 610, 612; FIGS. 6B-6E), the user can obtain a cursor 607 (see FIG. 6B) by employing a double tap gesture (see, e.g., the double tap gesture 310; FIG. 3E) on the surface 105 of the touch screen display 104, and can move the cursor 607 by employing a drag gesture (see, e.g., the drag gesture 318; FIG. 31) using one finger, such as the finger 610, thereby moving the cursor 607 to a desired location on the touch screen display 104.” See 0080, also see Final Act. at page 4. 
With respect to the limitation “adapted to locate from the volume image data an image plane consisting of the desired anatomy indicated by the touch of a user, based on examining image planes from the volume image data which intersect the location of the user's touch,” Chiang also teaches “A XY probe acquires real-time simultaneous images from two orthogonal planes and the images 4402, 4404 are displayed on a split screen. A manual contour tracing or automatic boarder tracing technique can be used to trace the endocardial boarder at both end-systole and end-diastolic time from which the EF is calculated. The LV areas in the apical 2CH 4402, and 4CH 4404, views, A1 and A2 respectively, are measured at the end of diastole and the end of systole. The LVEDV, left ventricular end-diastolic volume, and LVESV, left ventricular the end-systole volume, are calculated using the formula.” See 0178, also see Final Act. Page 4. 
With respect to the limitation “extract said identified image plane of the desired anatomy from the volume image data; wherein the display is further adapted to display the extracted image plane of the desired anatomy,” Chiang again teaches “[t]he user can perform such measurements and/or tracings of objects directly on an original ultrasound image of the displayed object, on a magnified version of the ultrasound image of the displayed object, and/or on a magnified portion of the ultrasound image within a virtual window 506 (see FIGS. 5C and 5D) on the touch screen display 104.” See 0077, also see Final Act. Page 4. Here, the Examiner again shown fig. 5D as an example. 

    PNG
    media_image2.png
    249
    368
    media_image2.png
    Greyscale

506 and 504 are being displayed and extracted from volume image data which is the bi-plane of Chiang of which is the 3D image data. 
Again this volume data is taught by Chiang as shown above. See pages 12-13 in this Examiner’s Answer. 

In response to Appellant’s argument that “[n]one of the touch controls of Chiang are used for extracting a touch-identified image plane of desired anatomy from volume image data, as recited in Claim 1” (see Appeal Brief at page 9), the Examiner disagrees.
Chiang teaches that a touch control (See Fig. 5D touch) is used for extracting a touch-identified image plane of desired anatomy (506, 504), from volume image data. Note that “from volume image data” here is not claimed be displayed data on the monitor – the stored volume data in the memory of a computer could be either volume or 3D data, but the displayed data, i.e. image plane, can be 2D as claim 1 recites. Still, as explained above, the plane of 502 is in either XZ or YZ image plane. And that either plane is part of volume image data. Even Appellant claims that “volume image data which includes image data (2D) of a desired anatomy.” Hence, 502 is part of volume image data.

In response to Appellant’s argument that “[v]olume imaging is not shown or suggested in Chiang,” the Examiner disagrees.
Appellant never claims volume imaging in claim 1. Appellant only recites volume image data. Also, as explained above, the 2D images of Chiang in a biplane direction actually cover the 3-dimension image space when each 2D image of Chiang covers a XZ and YZ plane, where the x, y, z are of 3 dimensions. This is one example of volume imaging and/or volume image data under BRI.Again, Chiang teaches the calculation of volumes from the scanned 3D volume images as the result of tracing by user. See 0178, See Final Act. Page 4. This is also volume imaging and/or volume image data under BRI. 

In conclusion, Chiang teaches the volume image data, as well as every limitation of claim 1 as described above and as proposed in the Final Act. dated February 22, 2022. 

Responses to Arguments C-D
The Examiner has shown that claim 1 is properly rejected under Chiang. Appellant has not shown any additional deficiencies in the rejection of these dependent claims. Since the Examiner has properly rejected claim 1 under Chiang, claims 2-6 and 8-10 under Argument C and claim 7 under Argument D are also properly rejected under Chiang in view of these additional references provided in the Final Act. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BO JOSEPH PENG/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/Michael T. Schaper/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.